Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 7 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Head of Elk March the 7th 1781
                     
                  
                  Contrary Winds, Heavy Rains, Disappointments of vessels And Every Inconvenience to which we Had No Remedy Have Been from the day of My Arrival Combined Against our Embarkation.  I Hope However we will Be on Board to Morrow Morning, and As Nothing Certain Has Been Heard from the french Ships, No time will be Lost on our part for the Celerity of the Expedition.
                  The troops will embark five Miles Below this place and three Miles Higher up than the point where General Howe land’d.  There will Be More Room for the Arrangement of our Vessels, and the Shallowness of Water Insures us Against the Enterprises of Any vessel of force.  In this Situation we May wait for Intelligences from our friends.
                  The State of Maryland Have Made to me Every offer in their Power.  I will Improve this Opportunity of Making up some deficiencies in the Quarter Master And Engeneer Departements, of Insuring to us A Good Stock of Provisions And Upon the intelligence Received that Baron de Stubens was gone with a large detachement to the Southward I Had Hinted the possibility of Getting Some Militia from the lower Counties and Repairing Some Cannon at Baltimore—But Having Read the Inclosed letter from the Baron, I Will write Again to Governor Lee (as my letter Has Been gone But two days) and Save the state from Any Expense of that kind.
                  to the obtaining of the Vessels Has Been joined the difficulty of getting them up the River, as they were taking every opportunity to slip off.  All the vessels, three Excepted, are Only Bay Crafts and our Admiral ship Mounts twelve guns.  I Have prepared Some kind of orders for that fleet But Hope to Be Relieved from My Naval Command By the Arrival of a french frigat, and Have at all events sent for Commodor Nicholson of Baltimore.  Mr McHenry Has Been Very active in accelerating the Measures of His State.
                  By a letter from Clel Gouvion dated Wihecomoco River I find that after Many Adventures He Had landed there on the 4th and Was Proceding By land to His Destination.  The wind is fair Enough to Come up the Bay and I Hope soon to Hear from our friends.
                  The Inclosed letter from the Baron Having first Come into My Hand, and Being on public service as it was writen upon to Be forwarded with Dispatch I took the liberty to oppen it.  But was very sorry to Have done it after a letter of the same date Had Come also to Hand.  Both Say the same thing (at least in every Material point) and I Am Happy to find that the Baron’s preparations are Going on Rapidly.
                  Whatever May Be the Baron’s opinion upon the facility of taking Sword in Hand the fortifications at Portmouth I will not Hazard Any thing Before I Have Considered the Matter with My own Eyes.  Arnold Had so much time to prepare, and plays so deep a game— Nature Has made the Position so Respectable, and some of the troops under His orders Have Been in so Many actions, that I don’t flatter Myself to Succed So Easily as it May Be thought.  The prospect of preserving Naval Superiority Must, I think, decide if we are to Save Blood shed By Regular Approaches, or to Risk our men into the dangers of an Assault.  But I would like to destroy the works in Some Measure Before we Attempt to Storm them—A Conversation with the Baron, with Clel Gouvion, and some other officers, joined to what I Can see Myself will Better fix My Mind on the Matter than it Can Be at present.
                  When I left Philadelphia General Waine was Not far from Hoping He Could soon Collect thousand men But I am not so Sanguine in My Expectations.  I am However trying to prepare Matters for this Number of Men,  But I think that a Sufficiency of Vessels (unless ours are sent Back) will Not be Obtained within a few days—let Gnl Waine Arrive in time or Not, where He Comes Under My direction, I will know if in Case we Succeed He Must Be Sent on to General Greene.
                  Supposing He is to go there, would Your Excellency think of Selecting Some Riflemen for the Grand Army?  It seems to me that I Heard You once Mentionning this Matter.
                  The State of Virginia, I am told, finds difficulties to the keeping of prisoners.  Suppose some thing of the kind was Started to Me, Am I to Alter Any thing in What You said to Me on the Subject?
                  I am in a Great Hurry to Go, My Dear General, But let us Succeed or fall in the object we Have in View, I Sha’nt Be less Hurried to Return with the Detachement to Head Quarters, where I Hope to Be again as soon as You May possibly Expect.  With the Highest Respect and Most tender Affection I Have the Honor to Be, My dear general Your Most obedient Servant and Affectionate friend
                  
                     Lafayette
                  
                  
                     I Beg you will present My Respects to Mrs Washington and Mrs Hamilton and my Compliments to the family.  I Have Receiv’d Mr Washington’s answer.  He is waiting for me at the Baron’s quarters.
                  
                  
               